DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e).  The provisional applications being filed September 9, 2019, as Application No. 62/897,962, March 20, 2020, as Application No. 62/988,972, and July 14, 2020, as Application No. 63/051,639.

Information Disclosure Statement
The information disclosure statement filed October 20, 2020 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because  in line 1, the abstract recites the terms “The invention generally provides”, which is improper language for the abstract.  The applicant should delete the terms to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28-32, 40, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al (JP Pat Num 2017-091860A, herein referred to as Sato).  Sato discloses a busbar (Figs 1-9) for electrically connecting components in a device (Paragraph 2) by crimping a terminal to portions to which a plurality of metal element wires are welded (Abstract).  With respect to claim 28, Sato discloses a busbar (100, Fig 1) comprising a plurality of conductors (1) arranged to provide two opposed end portions (located at left and right 9) and an intermediate portion (located at left and right 2) extending between said opposed end portions (located at left and right 9), wherein .
Claim(s) 44 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al (JP Pat Num 2017-091861A, herein referred to as Sato2).  Sato2 discloses a busbar (Figs 1-8) capable of electrically connecting components in a device (Fig 1, Paragraph 10) by forming a terminal to portions to which a plurality of metal element wires by welding (Paragraph 22).  Specifically, with respect to claim 44, Sato2 discloses a busbar (10, Fig 1) comprising a plurality of conductors (30) arranged (i) to provide two opposed end portions (left and right 12) and an intermediate portion (20), wherein each conductor (32) in the plurality of conductors (30) extends between the two opposed end portions (located left and right 12) and across the intermediate portion (20), and (ii) in a vertical stack (Fig 2) with an uppermost conductor (top 30) and a lowermost conductor (bottom 30), wherein each end portion (located at left and right 12) includes a fully solidified region ((12) where all conductors (30) positioned between the uppermost conductor and the lowermost conductor are fused together (Fig 2) and wherein the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 33, 34, 37-38, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP Pat Num 2017-091860A).  Sato discloses a busbar (Figs 1-9) for electrically connecting components in a device (Paragraph 2) by crimping a terminal to portions to which a plurality of metal element wires are welded (Abstract), as disclosed above with respect to claims 28 & 32.  With respect to claim 34, Sato discloses that the first fused segment (located at left 2) has a length, a width and a height that collectively define a first fused segment volume (Fig 4) and the second fused segment (located at right 2) has a length, a width and a height that collectively define a second fused segment volume (Fig 4).  With respect to claim 37, Sato discloses that the  intermediate portion (located at left and right 2) includes an interior weld boundary located between the fully solidified side edge region (21) and the unsolidified region (31) and wherein a width that extends between a peripheral edge of the plurality of conductors (11) of the intermediate portion (located at left and right 2).  Sato discloses that the  intermediate portion (located at left and right 2) includes an interior weld boundary located between the fully solidified side edge region (21) and the unsolidified region (31) and wherein a width that extends between a peripheral edge of the plurality of conductors (11) of the intermediate portion (located at left and right 2).  With respect to claim 42, Sato discloses that the single consolidated conductor (11, Fig 3) has a surface area.
	However, Sato doesn’t necessarily disclose the first fused segment is configured to have a first in-plane bend radius and the second fused segment is configured to have 
	With respect to claims 33, 34, 37, 38, and 42, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the busbar of Sato to comprise the first fused segment is configured to have a first in-plane bend radius and the second fused segment is configured to have a second in-plane bend radius, wherein the first in-plane bend radius is less than the second in-plane bend radius, the and wherein the first fully solidified side edge region occupies a first percentage of the first fused segment volume and the second fully solidified side edge region occupies a second percentage of the second fused segment volume, and wherein the first percentage is less than the second percentage, the interior weld boundary being less than 5 mm, the interior weld boundary varies along the length of the busbar and the single consolidated conductor having a surface area that is at least equal to 120% of a cross-sectional area of at least one of the end portions since it has been held that a change in form cannot sustain patentability where involved is only extended application of obvious attributes from a prior art.  In re Span-Deck Inc. vs. Fab-Con Inc. (CA 8, 1982) 215 USPQ 835 and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP Pat Num 2017-091861A).  Sato2 discloses a busbar (Figs 1-8) capable of electrically connecting components in a device (Fig 1) by forming a terminal to portions to which a plurality of metal element wires by welding (Paragraph 22), as disclosed above with respect to claim 44.
	However, Sato2 doesn’t necessarily disclose the fully solidified region having a surface area that is at least equal to 120% of a cross-sectional area of at least one of the end portions (claim 48).
	With respect to claims 48, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the busbar of Sato to comprise the fully solidified region having a surface area that is at least equal to 120% of a cross-sectional area of at least one of the end portions since it has been held that a change in form cannot sustain patentability where involved is only extended application of obvious attributes from a prior art.  In re Span-Deck Inc. vs. Fab-Con Inc. (CA 8, 1982) 215 USPQ 835 and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 35, 36, 39, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP Pat Num 2017-091860A) in view of Satou et al (Pat Num 10,821,554, herein referred to as Satou).  Sato discloses a busbar (Figs 1-9) for .
 	However, Sato doesn’t necessarily disclose the fully solidified side edge region is formed by an application of a laser (claim 35), nor the laser follows a circular pattern with an amplitude that is less than the fused segment height (claim 36), nor the upper and lower edges being rounded by an application of a laser to peripheral edges of the plurality of conductors of the intermediate portion of the busbar (claim 39), nor the end portions being fused on the uppermost and lowermost by laser (claim 43).

	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the busbar of Sato to comprise the conductor forming being done by laser configuration as taught by Satou because Satou teaches that such a method is well known and commonly utilized for shaping and cutting conductors (Col 1, lines 39-67).
Claims 45-47 & 49 are rejected under 35 U.S.C. 103 as being unpatentable over Sato2 (JP Pat Num 2017-091861A) in view of Satou (Pat Num 10,821,554).  Sato2 discloses a busbar (Figs 1-8) capable of electrically connecting components in a device (Fig 1, Paragraph 10) by forming a terminal to portions to which a plurality of metal element wires by welding (Paragraph 22), as disclosed above with respect to claim 44.
	While Sato2 discloses that each end portion (located at left and right 12) includes a fully solidified region ((12) where all conductors (30) positioned between the uppermost conductor and the lowermost conductor are fused together (Fig 2) and wherein the intermediate portion (20) includes an unfused segment where no conductors are fused together (Paragraph 36), Sato2 doesn’t necessarily disclose the upper and lower surface of the uppermost conductor and lowermost conductor being formed by an application of a laser (claim 45), nor the laser following a combined pattern that includes top and bottom fusion patterns (claim 46), nor the combined pattern being determined based on type of connector (claim 47), nor the laser follows a circular pattern with an amplitude that is less than the fused segment height wherein the 
	Satou teaches that forming metal conductors by the usage of a laser beam following certain patterns (Figs 35 & 36) is known and commonly utilized for shaping and cutting conductors (Col 1, lines 39-67).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the busbar of Sato2 to comprise the conductor forming being done by laser configuration as taught by Satou because Satou teaches that such a method is well known and commonly utilized for shaping and cutting conductors (Col 1, lines 39-67).
Claims 50-54 are rejected under 35 U.S.C. 103 as being unpatentable over Sato2 (JP Pat Num 2017-091861A) in view of Sato (JP Pat Num 2017-091860A).  Sato2 discloses a busbar (Figs 1-8) capable of electrically connecting components in a device (Fig 1, Paragraph 10) by forming a terminal to portions to which a plurality of metal element wires by welding (Paragraph 22), as applied to claim 44 above.  Specifically, with respect to claims 52-53, Sato2 discloses that an intermediate portion (20), wherein each conductor (32) in the plurality of conductors (30) extends between the two opposed end portions (located left and right 12) and across the intermediate portion (20), and (ii) in a vertical stack (Fig 2) with an uppermost conductor (top 30) and a lowermost conductor (bottom 30), wherein each end portion (located at left and right 12) includes a fully solidified region ((12) where all conductors (30) positioned between the uppermost conductor and the lowermost conductor are fused together (Fig 2) and wherein the intermediate portion (20) includes an unfused segment where no .
	However, Sato2 doesn’t necessarily disclose the intermediate portion further includes a fused segment having (i) a fully solidified edge region where all conductors are fused together at their side edges, and (ii) an unsolidified region where none of the conductors are fused together (claim 50), nor the fully solidified edge region extends between the uppermost conductor and the lowermost conductor (claim 51), nor the unsolidified region occupies a majority of the fused segment volume and the fully solidified edge region occupies a minority of the fused segment volume (claim 52), nor the interior weld boundary is less than 5 mm (claim 53).
	Sato teaches a busbar (Figs 1-9) for electrically connecting components in a device (Paragraph 2) by crimping a terminal to portions to which a plurality of metal element wires are welded (Abstract).  With respect to claim 50, Sato teaches a busbar (100, Fig 1) comprising a plurality of conductors (1) arranged to provide two opposed end portions (located at left and right 9) and an intermediate portion (located at left and right 2) extending between said opposed end portions (located at left and right 9), wherein each conductor (11) in the plurality of conductors (1) traverses the intermediate portion (located at left and right 2, Fig 1) and wherein the intermediate portion (located at left and right 2) includes an unfused segment (31) where no conductors (11) are fused together (Paragraph 40), and a fused segment (32) that includes both a fully solidified edge region where all conductors (11) are fused together at their side edges 
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the busbar of Sato2 to comprise the conductor configuration as taught by Sato because Sato teaches that such configuration provides a busbar (Figs 1-9) for electrically connecting components in a device (Paragraph 2) by crimping a terminal to portions to which a plurality of metal element wires are welded (Abstract).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various busbar configurations.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
March 21, 2022